Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant office action is in response to communication filed on 05/12/2017. 

Claims 1-23 are pending of which claims 1, 22 and 23 are independent.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/30/2019, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections 

Claim 3 is objected to because of the following informalities:  the claims recite an abbreviation “API” for application program interface. The abbreviation must at least be defined where first mentioned.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a) an Injection Module for performing …; 
b) an injection module…; 
c) an injection module…; and 
d) an injection module that injects a repetitive …; in claims 1,22 and 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 

Internet Communications

6.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6 and 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismael (US Patent No. 10,474,813 B1) in view of Reed et al. (Pub. No.: 2007/0055711 A1).

As per claim 1, Ismael discloses a non-transitory computer-readable medium having stored thereon software instructions that (col. 18 line 34-35 and furthermore fig. 6 show software product stored in a storage medium, for example see elements 610b (malware) and (element 640b, injected code)), when executed by a processor cause the processor to: injecting, an injection by (col. 2 lines 29-31discloses injecting code into a suspicious process containing malware executing on a node to enable remediation of the malware at the node, for example), a repetitive software code that causes a malware in a monitored device to render a detectable direct current profile (fig. 5 show a module provisioned with a software profile that includes a guest operating system (e.g., guest operating system 515) and any associated application programs (e.g., application 525), as well as instrumentation logic (e.g., instrumentation logic 360A) directed to determination of malware in any suspicious object or application executing on the guest operating system and furthermore fig. 6 depicted  that an infection that manifests as changes to a kernel resource 630 (e.g., memory) by an exploit (i.e., vulnerability) to enable malware 610a to execute in process 620a in micro-VM A. Code may be injected (i.e., injected code 640a) to restore the memory (i.e., resource 630) to its state prior to the infection, for example). 

Ismael fails to explicitly disclose generating, by a guide wave generator, a guide wave signal that establishes an observational window, that is applied to data that represent a direct current source power consumption of a monitored device; extracting, by an extraction device, a portion of the data that represent the direct current source power consumption of the monitored device; and 

Reed disclose generating, by a guide wave generator, a guide wave signal (figs. 8-10, for example) that establishes an observational window (fig. 6 element 620 the (Kernel Space)), that is applied to data that represent a direct current source power consumption of a monitored device (para. 0010 discloses performing real-time integrity assessment in embedded platform by monitoring their dynamic power consumption and comparing it against signatures from trusted code, for example); extracting, by an extraction device, a portion of the data that represent the direct current source power consumption of the monitored device (fig. 2 and furthermore para. 0072 discloses For system with a power management circuit, it is recommended to design the system board with the necessary provisions to place the current sensor after the power, for example); and identifying, by a deviation engine, the malware on the monitored device (para. 0135 discloses Dynamic power consumption of a processor can be monitored to determine whether it corresponds to the expected execution or a deviation has occurred, for example), without processing data associated with a prior identification of the malware or identifying a source of the malware or identifying a location of the malware on the monitored device (para. 0173  discloses Monitor each node individually for integrity violations and intrusions as depicted in fig. 29. Further para. 0174 periodically submit the integrity results to a centric location for logging and analysis, for example).  

Ismael and Reed are analogous art because they both are directed to monitoring execution of routine by tracing power consumption of a processor by sampling during execution of routine and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Ismael with the specified features of Reed because they are from the same field of endeavor.

In view of the above, having the non-transitory computer-readable medium of Ismael and then given the well- established teaching of Reed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Reed with the teachings of Ismael in order for improving the security and monitoring the integrity of computer processing and software used on computer-based systems (Reed: para. 0002). 

Regarding claim 2, the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 1 disclose where repetitive software code causes the execution of a plurality of (fig. 3 of Ismael and furthermore col. 8 lines 38-45 of Ismael discloses the microvisor 300 may be organized as separate protection domain containers for the operating system kernel 230 (PD 0) and one or more operating system processes (PD N) to facilitate further monitoring and/or understanding of behaviors of a process and its threads, for example).

Regarding claim 3, the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 1 disclose where repetitive software code causes the execution of a plurality of API call functions that render a distinctive power trace (fig. 26 of Reed illustrated the behavior and configuration of the RF Transceiver 2610 is controlled by the processor 2620. The application 2626 represents the highest layer and implements the intended functionality for the processor. In order to interact efficiently with the RF Transceiver 2610, there is a set of Application Program Interfaces (APIs) 2624 that abstract the complexity of the interactions with the hardware to the main application, for example).
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 4, the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 1 (fig. 3 of Ismael depicted the microvisor 300 may be organized as separate protection domain containers for the operating system kernel 230 (PD 0) and one or more operating system processes (PD N) to facilitate further monitoring and/or understanding of behaviors of a process and its threads. Such organization of the microvisor also enforces separation between the protection domains to control the activity of the monitored process, for example). .

Regarding claim 5 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 4 disclose where the guide wave causes the extraction device to amplify a portion of the representation of the direct current source power consumption extracted by the extraction device (para. 0005 of Reed discloses power fingerprinting (PFP) monitor consists of three main elements common to all pattern recognition systems, as shown in fig. 1: sensing 110, feature extraction 120, and detection/classification 130, for example). 
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 6 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 5 (para. 0080 of Reed discloses the signatures can be extracted from different signal domains and be multidimensional. Furthermore, multiple signatures can be used to identify a single piece of code, for example).
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 10 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 1 disclose generating, by the monitored device, training data indicative of a potential infectious state without identifying the malware (shown in fig. 3 or Reed discloses, where the nth processor 206 is monitored at 211 or at second best location 221 after decoupling capacitor 216, for example).
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 11 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 disclose training a deviation model on the data indicative of the potential infectious state shown in fig. 3 or Reed discloses, where the nth processor 206 is monitored at 211 or at second best location 221 after decoupling capacitor 216, for example).
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.


Regarding claim 12 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 disclose where the training data is generated during an incubation state before a full infection state occurs (fig. 6 of Ismael depicted an infection that manifests as changes to a kernel resource 630 (e.g., memory) by an exploit (i.e., vulnerability) to enable malware 610a to execute in process 620a in micro-VM A. Code may be injected (i.e., injected code 640a) to restore the memory (i.e., resource 630) to its state prior to the infection, for example). 

Regarding claim 13 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 disclose draining traffic from the monitored device when the deviation model predicts a potentially infected operating state (para. 0135 of Reed discloses dynamic power consumption of a processor can be monitored to determine whether it corresponds to the expected execution or a deviation has occurred, for example). 
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 14 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 disclose notifying a server cluster when the deviation model predicts a potentially infected operating state (paras. 0112, 0135, 00145- 0146 of Reed, for example). 
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 15 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 disclose determining when the monitored device should stop receiving a new processing session when the deviation model predicts a potentially infected operating state (fig. 6 of Ismael discloses the microvisor and VMM 0 do not stop ("kill") the malicious process 620b, but rather allow it to run in the micro-VM B while reversing any changes to the memory pages having the original code 625 or other kernel resource that the malware 610b may attempt. Essentially, the technique provides a dynamic patch while the process (malware) is running, e.g., in memory, without rendering any fixed or static changes to the executable file (binary) on the storage device, for example). 

Regarding claim 16 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 disclose determining when to allowing an operating session to expire when the deviation model predicts a potentially infected operating state (col. 2 line 37-41 of Ismael discloses code may be injected into the suspicious process during instrumentation in the micro-VM of the endpoint to restore states of kernel resources (e.g., memory) that may be infected (i.e., altered) by behavior (actions) of the malware, for example). 

Regarding claim 17 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 discloses determining when to allowing an operating session to expire when the deviation model predicts a potentially infected operating state (para. 0135 of Reed discloses dynamic power consumption of a processor can be monitored to determine whether it corresponds to the expected execution or a deviation has occurred, for example).
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 18 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 discloses where identifying, by a deviation engine, the malware on the para. 0011 of Reed a characterization of selected features of the routine, as contained in the sections identified in the platform characterization, a set of trusted power fingerprints of the routine. Then there is established a threshold for a specific false alarm rate based on the probability distribution of distance, for example).
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 19 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 discloses where the extraction device comprises a lock-in analyzer that operates in an analog domain (fig. 38 of Reed discloses the analog output of the processor 3810 is monitored by sensor 3820 and converted by an analog-to-digital converter 3830 and fed into the cipher 3850, for example).
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.

Regarding claim 20 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 discloses where the extraction device comprises a field programmable array that operates in a digital domain (fig. 2 of Reed discloses For more sophisticated platforms, it can come from a power and peripheral management system, which is a complex circuit that provides a wide array of services including delivering different voltage levels required, reset and interrupt handling, and other peripheral management).
The examiner supplies the same rationale for the combination of Ismael as modified by Reed as in claim 1 which is set forth above.
Regarding claim 21 the combination of Ismael as modified by Reed discloses the non-transitory computer-readable medium according to claim 10 discloses where the extraction device comprises a homodyne detector (para. 0007 of Reed discloses the instantaneous current drain has been digitized into a power trace, different signal processing techniques are applied to extract discriminatory features from the traces. After the features have been extracted, they are passed through a supervised classifier, or detector, 130 that has been previously trained using traces 140 from trusted software).

As per claim 22, Ismael discloses method of detecting infectious software code (col. 2 lines 67 discloses malware detection system (MDS), for example), comprising: injecting (col. 2 lines 29-31discloses injecting code into a suspicious process containing malware executing on a node to enable remediation of the malware at the node, for example), by an injection module, a repetitive software code that causes a malware in a monitored device to render a detectable direct current power consumption (fig. 5 show a module provisioned with a software profile that includes a guest operating system (e.g., guest operating system 515) and any associated application programs (e.g., application 525), as well as instrumentation logic (e.g., instrumentation logic 360A) directed to determination of malware in any suspicious object or application executing on the guest operating system and furthermore fig. 6 depicted  that an infection that manifests as changes to a kernel resource 630 (e.g., memory) by an exploit (i.e., vulnerability) to enable malware 610a to execute in process 620a in micro-VM A. Code may be injected (i.e., injected code 640a) to restore the memory (i.e., resource 630) to its state prior to the infection, for example). 

Ismael fails to explicitly disclose generating, by a guide wave generator, a guide wave signal that establishes an observational window, that is applied to data that represent a direct current source power consumption of a monitored device; extracting, by an extraction device, a portion of the data that represent the direct current source power consumption of the monitored device; identifying, by a deviation engine, the malware on the monitored device, without processing data associated with a prior identification of the malware or identifying a source of the malware or identifying a location of the malware on the monitored device.

(figs. 8-10, for example) that establishes an observational window (fig. 6 element 620 the (Kernel Space)), that is applied to data that represent a direct current source power consumption of a monitored device (para. 0010 discloses performing real-time integrity assessment in embedded platform by monitoring their dynamic power consumption and comparing it against signatures from trusted code, for example); extracting, by an extraction device, a portion of the data that represent the direct current source power consumption of the monitored device (fig. 2 and furthermore para. 0072 discloses For system with a power management circuit, it is recommended to design the system board with the necessary provisions to place the current sensor after the power, for example); identifying, by a deviation engine, the malware on the monitored device (para. 0135 discloses dynamic power consumption of a processor can be monitored to determine whether it corresponds to the expected execution or a deviation has occurred, for example), without processing data associated with a prior identification of the malware or identifying a source of the malware or identifying a location of the malware on the monitored device (para. 0173  discloses Monitor each node individually for integrity violations and intrusions as depicted in fig. 29. Further para. 0174 periodically submit the integrity results to a centric location for logging and analysis, for example).  



In view of the above, having the method of Ismael and then given the well- established teaching of Reed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Reed with the teachings of Ismael in order for improving the security and monitoring the integrity of computer processing and software used on computer-based systems (Reed: para. 0002). 

As per claim 23, Ismael discloses  system that detects infectious software code (col. 2 lines 67 discloses malware detection system (MDS), for example), comprising: an injection module (col. 2 lines 29-31discloses injecting code into a suspicious process containing malware executing on a node to enable remediation of the malware at the node, for example), that injects a repetitive software code that causes a malware in a monitored device to render a detectable direct current power consumption profile (fig. 5 show a module provisioned with a software profile that includes a guest operating system (e.g., guest operating system 515) and any associated application programs (e.g., application 525), as well as instrumentation logic (e.g., instrumentation logic 360A) directed to determination of malware in any suspicious object or application executing on the guest operating system).

Ismael fails to explicitly disclose a guide wave generator that generates a guide wave signal (figs. 8-10, for example) that establishes an observational window (fig. 6 element 620 the (Kernel Space)), that is applied to data that represent a direct current source power consumption of a monitored device (para. 0010 discloses performing real-time integrity assessment in embedded platform by monitoring their dynamic power consumption and comparing it against signatures from trusted code, for example); an extraction device that extracts a portion of the data that represent the direct current source power consumption of the monitored device (fig. 2 and furthermore para. 0072 discloses For system with a power management circuit, it is recommended to design the system board with the necessary provisions to place the current sensor after the power, for example); and a deviation engine that detects the malware on the monitored device, without processing data associated with a prior identification of the malware or identifying a source of the malware or identifying a location of the malware on the monitored device (para. 0173 discloses Monitor each node individually for integrity violations and intrusions as depicted in fig. 29. Further para. 0174 periodically submit the integrity results to a centric location for logging and analysis, for example).  

Ismael and Reed are analogous art because they both are directed to monitoring execution of routine by tracing power consumption of a processor by sampling during execution of routine and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Ismael with the specified features of Reed because they are from the same field of endeavor.

In view of the above, having the system of Ismael and then given the well- established teaching of Reed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Reed with the teachings of Ismael in order for improving the security and monitoring the integrity of computer processing and software used on computer-based systems (Reed: para. 0002). 

Allowable Subject Matter
8.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Prowell et al. (Pub. No. US 2018/0330091 A1) provides a system and method (referred to as the system) detects malware, viruses, and/or malicious activity by generating a direct current source power consumption profile by causing a monitored device to execute a fully automated recurrent software operation. The system receives by an automated detection system, the direct current source power consumption profile generated by an intelligent power sensor and generates by a detection engine, a power security profile that identifies suspicious code by profiling direct current consumed by monitored type devices. The system executes a detection engine remote from the monitored device that identifies an infected device, Banginwar et al. (Pub. No. US 2005/0177327 A1) provides power management in processor-based systems and, more particularly, to apparatuses and techniques for profiling power performance of code executed on such systems and Ngo et al. (Pub. No.: 2020/0327255 A1) provides method involves receiving a set of actual hardware power consumption details pertaining to the use of a computer system at a first time. A set of software activity details pertaining are received to the use of the computer system at the first time. A set of expected hardware power consumption details are determined based on the set of software activity details. The set of actual hardware power consumption details are compared to the set of expected hardware power .
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 







A.G.
February 12, 2021
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434